Exhibit 10.19


WHITNEY HOLDING CORPORATION
EXECUTIVE INCENTIVE COMPENSATION PLAN
As Amended and Restated Effective as of January 1, 2008


SECTION 1
PURPOSE


The purpose of the Executive Incentive Compensation Plan (the “Plan”) of Whitney
Holding Corporation (the “Corporation”) is to optimize the profitability and
growth of the Corporation and its Subsidiaries and motivate certain executives,
senior managers, officers and other key employees of the Corporation and its
Subsidiaries through the Award of incentive compensation based solely on the
attainment of stated performance objectives for the Corporation. The Plan is
intended, but not required, to provide qualified performance-based compensation
in accordance with Section 162(m) of the Internal Revenue Code of 1986, as it
may be amended from time to time, and the regulations promulgated
thereunder  (“Code Section 162(m)”).


SECTION 2
DEFINITIONS


2.1                      “Award” means an amount payable to a Participant based
on the Corporation’s satisfaction of certain Performance Goals established by
the Committee with respect to a Plan Year, which shall be paid in cash, the
payment of which may be deferred during the Election Period to a deferred
compensation plan, if any, maintained by the Corporation in which the
Participant is eligible to participate.


2.2                      “Beneficiary” means the person, persons or entity
designated by a Participant to receive an Award granted under the Plan after the
Participant’s death.  Unless and until different procedures are established by
the Committee, a Participant’s Beneficiary for purposes of this Plan shall be
the Participant’s designated Beneficiary under the Corporation’s Group Life
Insurance Plan.  If a Participant does not designate a Beneficiary or no
Beneficiary survives the Participant, then such Participant’s Beneficiary shall
be his or her estate.


2.3                      “Board” means the Board of Directors of the
Corporation.


2.4                      “Committee” means the Compensation and Human Resources
Committee of the Board.


2.5                      “Disability” or “Disabled” means that (a) a Participant
is actually receiving benefits under a separate long-term disability plan
maintained by the Corporation or a Subsidiary, or (b) if there is no such plan,
a physical or mental infirmity that impairs the Participant's ability to perform
substantially his or her duties for a period of at least 180 consecutive days.
The Committee shall determine whether a Participant is or becomes Disabled.


2.6                      “Election Period” means the period designated by
Corporation’s Corporate Human Resources Department each year, provided however,
that such period shall end on or before the last business day of the calendar
year prior to the performance year for which the Award applies.


2.7                      “Participant” means an executive, senior manager,
officer or other key employee designated by the Committee to participate in the
Plan for any Plan Year.


2.8                      “Performance Criteria” means the performance criteria
listed in Section 5.2 from among which the Committee may set Performance Goals
in each Plan Year.


2.9                      “Performance Goals” means the performance goals
established each Plan Year by the Committee from among the Performance Criteria
listed in Section 5.2.


2.10                      “Plan Year” means the calendar year.

- 1 -

--------------------------------------------------------------------------------



2.11                      “Retirement” means the date on which a Participant
ceases to be employed by the Corporation or a Subsidiary, provided he or she (a)
has completed not less than ten years of service with the Corporation and its
Subsidiaries, (b) has attained age 55, and (c) is not terminated for Cause (as
defined in an employment, severance or similar agreement between such
Participant and the Corporation).


2.12                      “Subsidiary” means any corporation of which the
Corporation owns, directly or indirectly, more than 50% of the total combined
voting power of all classes of stock.


2.13                      “Target Maximum Award” has the meaning described in
Section 5.3.


SECTION 3
ADMINISTRATION


3.1                      Committee.  The Plan shall be administered by the
Committee.


3.2                      Power and Authority.  The Committee shall have the
discretionary power and authority to administer the Plan, including


(a)           designate Participants for each Plan Year,
(b)           establish Performance Goals (and weightings for different
Performance Goals) for each Plan Year,
(c)           establish Target Maximum Awards for Participants for each Plan
Year,
(d)           determine whether and to what extent Performance Goals were
achieved for each Plan Year,
(e)           reduce any Award, regardless of the achievement of Performance
Goals, based on such factors as the Committee shall deem relevant, including
without limitation, the Participant’s individual performance during the Plan
Year,
(f)           establish, adopt or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan,
(g)           make all other decisions and determinations that may be required
under the Plan or as the Committee deems necessary or advisable to administer
the Plan, and
(h)           amend the Plan as provided herein.


Decisions, interpretations and actions of the Committee concerning matters
related to the Plan shall be final and conclusive on the Corporation, its
Subsidiaries and Participants.  The Committee’s determinations under the Plan
need not be uniform, and the Committee may make determinations selectively among
the Participants who receive or are eligible to receive Awards, whether or not
such Participants are similarly situated.


3.3                      Hold Harmless.  The Corporation shall indemnify and
hold harmless the members of the Committee and individuals, including employees
of the Corporation or a Subsidiary, performing services on behalf of the
Committee, against any liability, cost or expense arising as a result of any
claim asserted by any person or entity under the laws of any state or of the
United States with respect to any action or failure to act of such individuals
taken in connection with the Plan, except claims or liabilities arising on
account of the willful misconduct or bad faith of any such individual.


SECTION 4
PARTICIPATION


4.1                      Designation of Participants.  The Committee may
designate executives, senior managers, officers and other key employees of the
Corporation or a Subsidiary to participate in the Plan.  Participants may be
designated individually or by groups or categories, at the discretion of the
Committee.  Participation in one Plan Year does not guarantee participation in a
following Plan Year.


Participants shall ordinarily be designated by the Committee as of the fourth
quarter of the Plan Year immediately preceding the Plan Year in which
participation is to be effective, but in no event later than the last day of the
first calendar quarter of the Plan Year in which participation is to be
effective.  The Committee, in its discretion, may designate for participation an
employee of the Corporation who is hired during a Plan Year, with the
participation of any such employee to commence as of the date of hire.  When
employees are chosen for

- 2 -

--------------------------------------------------------------------------------



participation during the middle of a Plan Year, the Committee may pro-rate their
Award based on the Participants’ actual base earnings for the Plan Year or the
number of days they participated in the Plan during the Plan Year.  The
Committee will notify or cause Participants to be notified of their eligibility
to participate, and the terms thereof, in writing.


4.2                      Effect of Termination of Employment.


(a)           Death, Disability and Retirement.  In the event of a Participant's
termination of employment by reason of Death, Disability or Retirement during a
Plan Year, a Participant shall be entitled to receive a pro-rata Award, based on
multiplying the Participant’s annual base salary times a percentage derived from
the number of days the employee remained on payroll during the Plan Year divided
by the number of days in a full year (365).  Achievement of Performance Goals
will be based on actual full-year performance.  Awards in these situations will
be calculated and paid after the end of the Plan Year, on the same date Awards
are paid to other Participants.  Amounts paid on behalf of a deceased
Participant will be paid to the Participant’s Beneficiary on the same date
Awards are paid to other Participants.


(b)           Other Terminations of Employment.  In the event of a Participant’s
termination of employment during a Plan Year (or after the end of a Plan Year
and before the Committee has approved the Award for such Plan Year) other than
by reason of Death, Disability or Retirement, the Participant will forfeit any
right to an Award for the Plan Year in which the Participant’s termination of
employment occurs.  For terminations after the time the Committee approves the
Awards for a Plan Year, but before payout of the Award from the Plan for such
Plan Year, payout will be made as though the Participant’s termination of
employment had not occurred.  Whether military, government or other service or
other leave of absence shall constitute a termination of employment shall be
determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive.  A termination of
employment shall not occur in a circumstance in which a Participant transfers
from the Corporation to one of its Subsidiaries, transfers from a Subsidiary to
the Corporation, or transfers from one Subsidiary to another Subsidiary.


SECTION 5
DETERMINATION OF AWARDS


5.1                      Plan Structure.  Each Participant shall be eligible to
receive an Award in connection with a particular Plan Year if the Corporation
(or, for certain Participants, one or more Subsidiaries or divisions of the
Corporation) meets or exceeds certain Performance Goals set by the
Committee.  Except as provided in Section 4.2(a), a Participant must be employed
by the Corporation or one of its Subsidiaries on the date the Committee approves
the Awards for the applicable Plan Year in order to be eligible to receive such
Award.


5.2                      Performance Criteria and Establishment of Performance
Goals.  Not later than ninety (90) days after the commencement of any Plan Year
(or such other date as may be permitted or required by Code Section 162(m)), the
Committee will establish in writing Performance Goals for Awards for such Plan
Year based upon one or more of the following Performance Criteria, which may be
expressed in terms of Corporation-wide objectives or in terms of objectives that
relate to the performance of an affiliate or a division, region, department or
function within the Corporation or a Subsidiary:


(i)                      revenue growth,
(ii)                     net income growth,
(iii)                    price/earnings ratio,
(iv)                    return on the Corporation’s equity,
(v)                     return on the Corporation’s assets,
(vi)                    earnings per share on our common stock,
(vii)                   total shareholder return with respect to our common
stock,
(viii)                  improvement in attainment of efficiency levels at the
Corporation or the bank,
(ix)                     improvements in our credit quality, and
(x)                      attainment of specific strategic business objectives.

- 3 -

--------------------------------------------------------------------------------



Performance Goals with respect to the foregoing Performance Criteria may be
specified in absolute terms, in percentages, or in terms of growth from period
to period or growth rates over time, as well as measured relative to an
established or specially-created performance index of Corporation competitors or
peers.  Any member of an index that disappears during a measurement period shall
be disregarded for the entire measurement period.  Performance Goals need not be
based upon an increase or positive result under a business criterion and could
include, for example, the maintenance of the status quo or the limitation of
economic losses (measured, in each case, by reference to a specific business
criterion).


At the time Performance Goals are established, the Committee may provide that
any evaluation of performance may include or exclude any of the following events
that occurs during a Plan Year: (a) asset write-downs, (b) litigation or claim
judgments or settlements, (c) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (d) any
reorganization and restructuring programs, (e) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Corporation’s annual report to shareholders for the
applicable year, (f) acquisitions or divestitures, and (g) foreign exchange
gains and losses.  To the extent such inclusions or exclusions affect Awards
that are intended to meet the requirements of Code Section 162(m) for
deductibility, they shall be prescribed in a form that complies with Code
Section 162(m).


5.3                      Establishment of Target Maximum Awards.  At the time
the Committee sets the Performance Goals for a particular Plan Year, it shall
also set in writing the maximum amount (which may be expressed as a percentage
of a Participant’s base salary) that will be awarded to the Participant if the
established Performance Goals are achieved (the “Target Maximum Award”).  The
Target Maximum Award percent will be communicated in writing to each Participant
at the beginning of the performance period.


The Committee may, but is not required to, establish the weightings for each
Participant for performance within any category of the Performance Goals.  If
established, the weightings would be expressed as a percent of the Target
Maximum Award that can be earned by the Participant from performance in each
category.


5.4                      Percent of Target Maximum Award Earned.  At the
beginning of each Plan Year, the Committee may, but is not required to, identify
the percents of Target Maximum Award that will be earned at various performance
levels.  For example, the Committee may establish separately for each category
of performance (e.g., net income, earnings per share, return on assets, etc.) a
level of "Expected," "Threshold," and "Outstanding" performance, and provide
that a percent of Target Maximum Award will correspond to each level of
performance, such as:


--Outstanding:  100%
--Expected:  80%
--Threshold:  50%
--Below Threshold:  0%


5.5                      Attainment of Performance Goals.  The determination of
whether the Performance Goals have been attained shall (i) to the extent
applicable, be based on financial results reflected in the Corporation’s audited
financial statements prepared in accordance with generally accepted accounting
principles and reported upon by the Corporation's independent accountants, and
(ii) be objective, so that a third party having knowledge of the relevant facts
could determine whether such Performance Goals are met.  Any payment of an Award
shall be conditioned on the written certification of the Committee in each case
that the Performance Goals and any other material conditions were
satisfied.  Awards that are intended to satisfy Section 162(m) may not be
amended, nor may the Committee exercise any discretionary authority with respect
to such Awards in any manner to waive the achievement of the applicable
Performance Goal based on Performance Criteria or to increase the amount payable
pursuant thereto or the value thereof, or otherwise in a manner that would cause
the Award to cease to qualify for the exemption from Code Section 162(m).


5.6                      Annual Limit.  In no event shall any Participant
receive an Award under the Plan in connection with any one Plan Year which
exceeds $2,000,000.
- 4 -

--------------------------------------------------------------------------------



SECTION 6
DISTRIBUTION OF AWARDS


6.1                      Form.  Awards hereunder shall be paid in the form of
cash.


6.2                      Time of Award.  Awards will be paid within thirty days
after the Committee determines whether and to what extent performance objectives
were achieved, but no later than March 15 next following the end of the Plan
Year for which the Award, if any, was earned.


SECTION 7
MISCELLANEOUS


7.1                      Transferability of Awards.  No Award granted hereunder
may be transferred, pledged, assigned, encumbered or otherwise disposed of by
any Participant or Beneficiary, whether by operation of law or otherwise and
whether voluntarily or involuntarily (except by will or the laws of descent and
distribution) and neither the Committee nor the Corporation shall be required to
recognize any attempted assignment of such rights by any Participant or
Beneficiary.


7.2                      Withholding.  The Corporation shall have the right to
withhold from any payment made under the Plan or to collect as a condition of
payment, any taxes required by law to be withheld.


7.3                      No Continued Employment.  No Participant under the Plan
shall have any right to continue in the employ of the Corporation or a
Subsidiary for any period of time or to any right to continue his or her present
or any other rate of compensation.


7.4                      Amendment and Termination of the Plan.  The Board of
Directors of the Corporation or the Committee may amend or discontinue the Plan
at any time.  No such amendment or discontinuance shall, however, change or
impair, without the consent of each affected Participant, an Award previously
deferred by any such Participant or an Award previously conferred
hereunder.  The Board or the Committee may condition any amendment or
modification on the approval of shareholders of the Corporation if such approval
is necessary or deemed advisable with respect to tax, securities or other
applicable laws, policies or regulations, including without limitation Code
Section 162(m).


7.5                      Governing Law.  The Plan and any Award granted under
the Plan shall be governed by the laws of the State of Louisiana.


7.6                      Other Benefits.  Awards granted to a Participant under
the terms of the Plan shall not impair or otherwise reduce such Participant’s
compensation, life insurance or other benefits provided by the Corporation or
its Subsidiaries.


7.7                      Entire Agreement.  The Plan and designation of any
performance objectives hereunder constitute the entire agreement between each
Participant and the Corporation or any of its Subsidiaries and are intended to
supersede all prior written or oral understanding with respect to the subject
matter of the Plan.


7.8                      Invalidity.  In the event that any one or more
provisions of the Plan shall, for any reason, be held invalid, illegal or
unenforceable in any manner, such invalidity, illegality or unenforceability
shall not effect any other provision of the Plan.


7.9                      Inurement.  The Plan shall be binding upon and inure to
the benefit of the Corporation, its Subsidiaries, and any Participant and their
respective heirs, executors, administrators, successors, and assigns.


WHITNEY HOLDING CORPORATION


By:                      _____________________


Title:                   Chairman of the Board and
                              Chief Executive Officer


 - 5 -
 